              Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 1 of 18



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


ERROLL TYLER, individually                     *
and as President and CEO of                    *
NAUTICAL TOURS, INC., and                      *
ALLENA TABB-HARPER, in her                     *
individual capacity,                           *
                                               *
               Plaintiffs,                     *
                                               *
        v.                                     *      Civil Action No. 18-cv-10677-IT
                                               *
WILLIAM G. GROSS, in his official              *
capacity as Commissioner of the Boston         *
Police Department, and THOMAS LEMA, *
JR., individually and in his official capacity *
As Boston Police Inspector of Carriages,       *
Hackney Carriage Unit,                         *
                                               *
               Defendants.                     *

                                      MEMORANDUM & ORDER
                                              August 1, 2019
   I.      Introduction

        This case stems from a long-running attempt by Nautical Tours, Inc. (“Nautical Tours”) to obtain

municipal street licenses to operate sight-seeing automobiles in the City of Boston (“sight-seeing

automobile licenses”). In a related case against different defendants, the Massachusetts Supreme Judicial

Court found the Massachusetts Department of Public Utilities without jurisdiction to issue the sought-

after licenses, and that exclusive authority to issue the licenses rests with the Boston Police

Commissioner. See generally Nautical Tours, Inc. v. Department of Public Utilities, 14 N.E.3d 314

(Mass. 2014). The SJC concluded by noting that:

           Nautical Tours is not without a remedy. Under rule 404 of the Boston police
           department’s rules and procedures, there is an established mechanism by which
           Nautical Tours can apply for a license for a sightseeing automobile. Boston Police
           Department Rules and Procedures on Sight-Seeing Automobiles, Rule 404, § 2
           (Applications for Sight-Seeing Licenses) (January 5, 2010). The rules further provide

                                                      1
               Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 2 of 18



            that “[a]ny person aggrieved by a final decision of the Police Commissioner under
            this section may seek relief in any court of competent jurisdiction as provided by the
            laws of the Commonwealth.” Id. at § 11.4.4.7. Where, as here, there is no right of
            appeal expressly provided in St. 1931, c. 399, a party aggrieved by the decision can
            seek judicial review in the nature of certiorari. See G.L. c. 249, § 4.

    Nautical Tours, Inc., 14 N.E.3d at 318 (emphasis added) (footnote omitted).

         In the current matter, Erroll Tyler, Allena Tabb-Harper, and Nautical Tours (collectively,

“Plaintiffs”) brought suit against Boston Police Commissioner William G. Gross, in his official capacity,

and Boston Police Lieutenant Thomas Lema, individually and in his official capacity as Inspector of the

Hackney Carriage Unit (collectively, “Defendants”). Am. Compl. 1 [#46]. Plaintiffs assert that they

applied for the sightseeing automobile licenses under City of Boston Rule 404, and that Defendants have

not acted on their applications or provided them a final decision. Plaintiffs allege that Defendants’

actions have deprived them of due process and their right to equal protection under the Fourteenth

Amendment of the United States Constitution.

         Plaintiffs seek damages pursuant to 42 U.S.C. § 1983 for lost economic opportunity, lost

financial support from investors, harm to their professional and commercial reputations, and humiliation

and emotional injury caused by Defendants’ delay in processing Plaintiffs’ applications. Plaintiffs

allege: in Count I, a violation of due process by Defendants in their official capacity, id. ¶¶ 82-85; in

Count II, violation of due process by Defendant Lema individually, id. ¶¶ 86-90; in Count III, violation

of equal protection by Defendants in their official capacity, id. ¶¶ 91-96; in Count IV, violation of equal

protection by Defendant Lema individually, id. ¶¶ 97-102.1 Pending before the court is Defendants’

Motion to Dismiss First Amended Complaint [#37] pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

         For the reasons described below, Defendants’ motion is DENIED.



1
 Plaintiffs do not seek equitable relief here, but are seeking a writ of mandamus in state court to compel
action on their license application. See Tyler v. Evans, No. 1884-cv-01097 (Mass. Super. Ct. filed Apr.
9, 2018). That matter is currently pending. Id.
                                                      2
                Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 3 of 18



    II.      Factual Background

          When considering a challenge pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), the court must

accept as true all well-pled facts alleged in the complaint, but may “disregard[] statements in the

complaint that merely offer ‘legal conclusions couched as fact or threadbare recitals of the elements of a

cause of action.’” Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011) (alterations

omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

          Nautical Tours is a Massachusetts corporation with the purpose of operating sightseeing

amphibious motor vehicles in Boston and Cambridge, Massachusetts, as well as on the Charles River

and in the Boston Harbor. Am. Compl. ¶ 9 [#46]. Nautical Tours is owned and operated by its President

and CEO Erroll Tyler and Vice President Allena Tabb-Harper. Id. Nautical Tours has obtained permits

to operate its fleet of vehicles, including a Certificate of Public Convenience and Necessity (“CPCN”)

for the City of Cambridge, a CPCN for the City of Boston, a municipal street license to operate its

vehicles on Cambridge streets, and approval of its sightseeing tour route from the Boston Transportation

Department. Id. ¶ 10. Nautical Tours has not been able to obtain the final set of required licenses,

sightseeing automobile license from the Boston Police Commissioner for each sightseeing vehicle in its

fleet. See id. ¶ 11.

          On April 10, 2015, Nautical Tours submitted nine applications for sightseeing automobile

licenses to the Hackney Carriage Unit of the Boston Police Department. Id. ¶ 31. At the time that

Nautical Tours submitted the applications, it had arranged funding from outside investors to purchase

the nine amphibious vehicles for which it sought the licenses. Id. ¶ 34. In June of that year, 68 days after

filing the applications, Tyler and Tabb-Harper visited the Boston Hackney Carriage Unit, a division of

the Boston Police Department tasked with acting on applications for sightseeing automobile license, to




                                                     3
               Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 4 of 18



deliver a request for an appeal hearing. Id. ¶¶ 20-22, 40. That same day, Julie Sussi2 refused that request

and stated that the Hackney Carriage Unit chose not to honor the Boston Transportation Department’s

approved tour route because tour routes had to be approved annually. Id. ¶ 41. Tyler and Tabb-Harper

consulted with the Boston Transportation Department, who confirmed that Nautical Tours did not need

to receive annual approval for its tour route, and that its tour route remains valid unless and until

Nautical Tours seeks to change the route. Id. ¶ 43-44. Defendants do not require other sightseeing tour

companies to submit annually approved tour routes when seeking new or renewal sightseeing vehicle

licenses. Id. ¶ 67.

        Five days later, Tyler and Tabb-Harper spoke to Defendant Lt. Thomas Lema, the Inspector of

Carriages for the Hackney Carriage Unit. See id. ¶ 46. Plaintiffs informed Lt. Lema that the Boston

Transportation Department did not require annual approval of tour routes. Id. Lt. Lema refused this

explanation. Id. Tyler then hand delivered to Lt. Lema an amendment to Nautical Tours’s original

license applications that documented the approval of Nautical Tours’s tour routes. Id. ¶ 47. When Tyler

asked Lt. Lema about the conflicting information regarding the annual approval requirement for tour

routes, Lt. Lema replied, “Actually, we do what we want.” Id. ¶ 48.

        Sussi then provided Tyler and Tabb-Harper with a new form to be filled out labeled “New

Company,” which, for the first time, required that Tyler and Tabb-Harper provide their social security

numbers. Id. ¶ 49. Neither the application already submitted by Nautical Tours, nor the application for

“Existing Companies,” required license applicants to provide their social security numbers. Id. ¶ 49.

Defendants do not require other sightseeing tour company owners to supply social security numbers

when seeking new or renewed sightseeing vehicle licenses. Id. ¶ 69. Because none of the officers at the




2
 This person’s position and title is not given, but it can be reasonably inferred that Sussi is a Boston
Police Department employee.
                                                      4
                 Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 5 of 18



Hackney Carriage Unit told Tyler that Plaintiffs’ nine pending applications were denied or otherwise

invalid, and Nautical Tours’s nine applications had been pending for over two months, Tyler did not fill

out the “New Company” forms. Id. ¶ 52-53.

           In September 2015, Tyler and Tabb-Harper returned to the Hackney Carriage Unit to hand

deliver two letters to Lt. Lema requesting updates on their sightseeing license applications and their

request for an appeal. Id. ¶ 56. Tyler asked Lt. Lema how long it would take to process the applications,

and Lt. Lema responded, “Well sometimes things move along more quickly when you know the right

people.” Id. ¶ 57.

           In March 2016, National Tours sent a second follow-up request to Lt. Lema, and, having

received no action on their applications, sent a letter to the Mayor of Boston in June 2017 outlining the

efforts they had made to obtain sightseeing licenses and their allegations of disparate treatment. Id.

¶¶ 58-59. To date, the Hackney Carriage Unit has not acted on any of Nautical Tours’s nine applications

or otherwise responded to Nautical Tours’s subsequent requests for an update or appeal. Id. ¶ 60. Tyler

and Tabb-Harper have both invested personal funds into Nautical Tours to cover business expenses

while they wait for their applications to be processed. Id. ¶¶ 76-78.

    III.      Discussion

           “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint need only be a “short and plain statement of

the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), but requires enough

detail “to provide a defendant with fair notice of what the . . . claim is and the grounds upon which it

rests.” Ocasio-Hernandez, 640 F.3d at 12 (internal quotation marks omitted). The complaint “must




                                                       5
              Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 6 of 18



contain enough factual material to raise a right to relief above the speculative level on the assumption

that all the allegations in the complaint are true.” Id. at 12 (internal quotation marks omitted).

           a. Standing

       In their Motion to Dismiss, Defendants asserted that Nautical Tours is not a corporation in good

standing to do business in the Commonwealth and lacks the necessary Coast Guard certification to

operate its vehicles, and therefore lacked standing to sue. Opp’n to Mot. to Amend at 4, 6-7 [#38]. In

support of this argument, Defendants pointed to extrinsic evidence – corporate records as reported on the

website of the Secretary of State of the Commonwealth and an alleged admission from ten years ago as

to the Coast Guard certification. Id. at 6-7. Defendants further averred that Plaintiffs Tyler and Tabb-

Harper lack standing because their claims are merely derivative of the company’s. Id. at 5-6.

       At the hearing on this motion, Defendants withdrew their challenge to Nautical Tours’s standing,

which this court treats as withdrawing their speaking motion. “As a jurisdictional requirement, standing

to litigate cannot be waived or forfeited,” Virginia House of Delegates v. Bethune-Hill, 139 S. Ct. 1945,

1951 (2019), however, and the court therefore considers whether the allegations in the complaint meet

constitutional standing requirements.

       In order to satisfy the “irreducible constitutional minimum” of Article III standing, Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992), a “plaintiff must have (1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by

a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Defendants’

challenge to Nautical Tours’ standing rested on the last prong -- that Nautical Tours is not in good

standing or ready to proceed if a license is granted, and thus any injury it suffered from the Defendants’

action cannot be redressed here.




                                                      6
               Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 7 of 18



        The complaint alleges that Nautical Tours is a Massachusetts corporation and that it has applied

for and obtained all but one of the licenses needed to operate its proposed fleet of vehicles, Am. Compl.

¶¶ 9-10 [#46], and the court accepts that allegation as true on a facial attack. The complaint includes no

suggestion of corporate dissolution. See Mass. Gen. Laws ch. 156B, §§ 99-101. The complaint need not

allege that the corporation has filed all annual reports, for a failure to file such reports makes it subject to

a fine, not ineligible to bring suit. See Mass. Gen. Laws ch. 156B, § 112. And even if the court

considered Plaintiffs’ decade-old statement that “[b]efore Nautical Tours opens for business, its vessels

and crew will be certified by the U.S. Coast Guard,” Compl. ¶ 59, Tyler v. City of Boston, No. 1:09-cv-

10235-DPW, Docket No. 1 (filed Feb. 18, 2009), that statement does not suggest that Plaintiffs have not

been damaged in the intervening years by Defendants’ alleged failure to act on Nautical Tours’s license

applications. Accordingly, the court finds that Plaintiffs have standing to bring this action.

            b. Municipal Policy or Custom

        Defendants contend that Plaintiff’s claims against Commissioner Gross and Lt. Lema in their

official capacities (Counts I and III) must be dismissed pursuant to Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690 n.55 (1978). Defendants argue that Plaintiff has not alleged a City of Boston “policy or

custom” was “the moving force behind the alleged injury,” but rather that the Defendants violated the

City’s municipal policy. Opp’n to Mot. to Amend at 7 [#38] (quoting Bd. of Cty. Comm’rs v. Brown,

520 U.S. 397, 403-05 (1997)).

        In Monell, the Supreme Court held that a municipality is subject to section 1983 liability only

when the injury complained of is caused by that municipality’s “policy or custom.” 436 U.S. at 694. A

municipality cannot be held liable under section 1983 for an injury caused by a violation of its own

policies. See Baker v. McCollan, 443 U.S. 137, 146-47 (1979); see, e.g. T.K. v. Town of Barnstable, No.

1:17-cv-11781-DJC, 2018 WL 3748166 at *10 (D. Mass. Aug. 6, 2018) (holding that a school’s



                                                       7
              Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 8 of 18



violation of a municipality’s “bullying plan” does not give rise to liability under § 1983). Further, to

establish a municipal “custom,” a plaintiff must show “practices… so permanent and well settled as to

constitute a ‘custom or usage’ with the force of law.” City of Canton v. Harris, 489 U.S. 378, 398 (1989)

(quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 168 (1970)).

       However, a single act of an employee may subject a municipality to section 1983 liability where

the offending person’s “edicts or acts may be fairly said to represent official policy.” McMillian v.

Monroe County, Ala., 520 U.S. 781, 784 (1997) (quoting Monell, 436 U.S. at 694); see also Pembaur v.

City of Cincinnati, 475 U.S. 469, 480 (1986) (“[I]t is plain that municipal liability may be imposed for a

single decision by municipal policymakers under appropriate circumstances.”). To represent official

policy, the actor must be the “final policymaker” in that particular area, or for that particular issue.

McMillian, 520 U.S. at 785.

       Section 3 of Chapter 399 of the Massachusetts Acts of 1931 provides that “[t]he police

commissioner for the City of Boston shall have exclusive authority to license in said city sight-seeing

automobiles and the persons operating them as drivers.” 1931 Mass. Acts 557. The City of Boston

implemented Rule 404 to govern the issuance of those licenses. Mem. in Supp. of Mot. to Dismiss Ex. C

(hereinafter “Rule 404”) [#19-3]. 3 Under Rule 404,

           The Police Commissioner may annually grant licenses to suitable persons who apply
           to offer or furnish service by a Sight-seeing Automobile in Boston. Individuals
           deemed suitable pursuant to Chapter 399 of the Acts of 1931 by the Inspector of
           Carriages shall be granted permission to operate, and receive a license for, a Sight-
           seeing Automobile.

Id. § 2.1.1. Rule 404 requires the submission of a sightseeing route approved by the Transportation

Commissioner of the City of Boston; a Certificate of Public Convenience and Necessity from the



3
 Rules and Procedures, Rule 404- Sight-Seeing Automobile Rules,
https://static1.squarespace.com/static/5086f19ce4b0ad16ff15598d/t/52b9c2e3e4b02f7251dec364/13879
05763006/Rule+404.pdf
                                                      8
               Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 9 of 18



Department of Public Utilities; a valid certificate of registration for each vehicle, including the date of

registration and the vehicle identification number; a photograph or drawing of the vehicle; and, if

requested, a contingency route approved by the Transportation Commissioner. Id. § 2.4.1. The rule

states that the Police Commissioner reserves the right to deny an application for any reason he or she

may determine and requires that, in the case of a denial, the Commissioner specify the reason to the

applicant. Id. § 3.1.11.

        Rule 404 leaves some ambiguity about whether it is the Boston Police Commissioner or the

Inspector of Carriages who has final policymaking authority over the issue at stake here: the manner in

which new applications for automobile sightseeing licenses are processed. Chapter 399 grants the

Boston Police Commissioner exclusive authority to license these automobiles, and the first page of Rule

404 states that it constitutes “Rules and regulations established by the Police Commissioner for the City

of Boston for Sight-seeing automobiles.” Id. at 1. However, the Police Commissioner has delegated

supervision of processing to the Office of the Inspector of Carriages, and Lt. Lema has the authority to

make “minor rules necessary for the conduct and administration of his duties.” Id. § 1.6. The extent of

the “minor rules” is unknown at this time and is better left for a later stage in this litigation.

        What is clear is that the state law and City rules grant one of these two individuals final decision-

making authority over the complained-of application process. In Pembaur, the Supreme Court found that

a single act by the County Prosecutor instructing the Sheriff’s deputies to enter into an office sufficient

to constitute an official municipal policy where the applicable state law gave that County Prosecutor the

authority to issue such instructions. See 475 U.S. at 483. Here, the applicable state law gives the Police

Commissioner the exclusive authority to control the licensing procedure giving rise to Plaintiffs’

allegations, and the Police Commissioner has delegated certain procedural aspects of that role to the

Inspector of Carriages. At this early stage of litigation, the court finds that Defendant Gross and



                                                       9
             Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 10 of 18



Defendant Lema, in their official capacities, are the final policymakers, and that their actions (or

inactions) constitute City of Boston policy with respect to the procedural aspects of processing

applications for sightseeing automobile licenses.

       Accordingly, Plaintiffs are alleging injuries caused by the City of Boston’s municipal policy and,

as such, their claims survive Monell, 436 U.S. at 694.

           c. Due Process Claims

       Defendants claim that Counts I and II of Plaintiffs’ Amended Complaint must be dismissed

because they have failed to state a claim establishing a deprivation of due process. Mot. to Dismiss 1

[#37]. Defendants contend that because the Boston Police Commissioner has discretion to grant the

sightseeing automobile licenses, Plaintiffs have no protected property interest in the licenses. Opp’n to

Mot. to Amend 11-12 [#38] (citing Nautical Tours, Inc., 14 N.E.3d at 317 n.6); Rule 404 § 3.1.11 [#19-

3]. Defendants also argue that Plaintiffs’ due process claims rest on the Defendants’ violation of Rule

404, and the Fourteenth Amendment’s Due Process clause “does not incorporate the particular

procedural structure enacted by state or local governments.” Id. at 11 (citing Pollard v. Georgetown Sch.

Dist., 132 F. Supp. 3d 208, 223-24 (D. Mass. 2015)).4

       “An action for deprivation of property by state action without due process of law must include a

showing that state law protects an identified property right said to have been violated.” Caesars Mass.

Mgmt. Co. v. Crosby, 778 F.3d 327, 331-32 (1st Cir. 2015). The First Circuit has held that applicants for

a license may have a protected property interest which cannot be denied without due process, but only if

the applicants can demonstrate a “legitimate claim of entitlement” to the license sought. Martinez-Velet



4
 At the hearing on their motion, Defendants argued that Plaintiffs’ application was incomplete, and
therefore they were not required to act on it. On a motion to dismiss, the court views all well-pled facts
in the light most favorable to the non-moving party. Plaintiffs have alleged that they submitted a
complete application. Am. Compl. ¶¶ 31, 35-37, 43-47, 50-55.

                                                     10
               Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 11 of 18



v. Simonet, 919 F.2d 808, 810 (1st Cir. 1990) (internal quotation marks omitted). “[I]f the state actor

retains discretion to grant or withhold the permit or license, there is no protected property interest.”

Caesars, 778 F.3d at 333-34. A property interest will only exist if “the benefit, license or program for

which [a plaintiff] applies is routinely granted to all applicants meeting objective or easily judged

criteria.” Welsh v. Paicos, 66 F. Supp. 2d 138, 164-65 (D. Mass. 1999).

       Defendants are correct that Rule 404, chapter 399, and the Massachusetts SJC’s prior ruling in

Nautical Tours, Inc. v. Department of Public Utilities, vest exclusive authority to grant the sightseeing

automobile licenses to the Boston Police Commissioner. See 14 N.E.3d at 317 n.6, 318. And, the plain

language of Rule 404 gives the Police Commissioner significant discretion whether to grant the licenses.

The language of City Rule 404 states that “[t]he Police Commissioner may annually grant licenses to

suitable persons who apply to offer or furnish service by a Sight-seeing Automobile in Boston.” Rule

404 § 2.1.1 [#19-3] (emphasis added). The Rule further states “[t]he Police Commissioner reserves the

right to deny an Application for any reason that he/she may determine.” Id. § 3.1.11. Given the

significant discretion, Plaintiffs do not have a property interested in the sightseeing automobile licenses

that is protected by the Fourteenth Amendment.5 See Caesars, 778 F.3d at 333-34; Martinez-Velet, 919

F.2d at 810.

       But this does not end the due process inquiry. Plaintiffs also assert a protected liberty interest:

the right to make a living in their chosen profession for which the sought-after license is a prerequisite.

Opp’n to Mot. to Dismiss 10 [#42]; see also First Am. Compl. ¶¶ 85, 90 (“Plaintiffs have sustained



5
 Nor does the Police Commissioner’s failure to follow Rule 404 by itself give rise to a claim for a due
process violation. “An agency's failure to follow its own rules may be significant in administrative law,
but the Due Process Clause does not incorporate the particular procedural structures enacted by state or
local governments.” Torres-Rosado v. Rotger-Sabat, 335 F.3d 1, 10 (1st Cir. 2003). A claim proceeding
against the City of Boston for failing to issue a license pursuant to Rule 404 should be pursued in state
court, and indeed, the Plaintiffs’ concurrent state court claim make this very claim. Tyler, No. 1884-cv-
01097 at 6-7; see Torres-Rosado, 335 F.3d at 10.
                                                     11
              Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 12 of 18



injuries and damage [and] continue to suffer damage including . . . lost economic opportunity”).

Plaintiffs assert that the Defendants’ failure to act on their applications have deprived them of this

liberty interest without due process by depriving them of both a decision on their application and the

right to judicial review of an adverse decision. See id. at 10.

       In Raper v. Lucey, the plaintiff was repeatedly denied a driver’s license from the Massachusetts

Registrar of Motor Vehicles without being given a reason for the denial. 488 F.2d 748, 750 (1st Cir.

1973). The First Court noted that while plaintiff did not have a protected property interest in the driver’s

license itself, he did have a personal liberty interest under the Fourteenth Amendment “to make use of

one’s own property, here a motor vehicle, as a means of getting from place to place, whether in pursuit

of business or pleasure, . . . which . . . cannot be denied or curtailed by a state without [procedural] due

process of law,” Id. at 752 (quoting Wall v. King, 206 F.2d 878, 882 (1st Cir. 1953)). The court thus

concluded that “fourteenth amendment due process will attach to state procedures regulating the

application and issuance of a motor vehicle operator’s license.” Id. The court highlighted the plaintiff’s

“strong interest in adequate notice of the specific reasons behind the Registrar’s decision . . . [as] due

process within administrative procedures requires the opportunity to be heard ‘at a meaningful time and

in a meaningful manner.’” Id. at 752-53 (quoting Goldberg v. Kelly, 397 U.S. 254, 267 (1970)).

Relevant to the claims asserted here, the “[r]easons for governmental action affecting important

individual rights must be timely proffered in order to satisfy due process.” Id. at 753.

       In the case at hand, Plaintiffs have a protected liberty interest in their ability to make a living in

their chosen profession. See Greene v. McElroy, 360 U.S. 474, 492 (1959) (“[T]he right to hold specific

private employment and to follow a chosen profession free from unreasonable government interference

comes within the “liberty” and “property” concepts of the Fifth Amendment.”); see also Mead v. Indep.

Ass’n, 684 F.3d 226 (1st Cir. 2012) (holding that plaintiff’s liberty interests include the right “to pursue



                                                     12
              Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 13 of 18



one’s chosen profession free from unreasonable government interference.”). A state’s denial of this

protected liberty interest without the exercise of adequate procedural process may give rise to a viable

section 1983 claim. See Raper, 488 F.2d at 752. Accordingly, prior to being denied their protected

liberty interest to operate their business—as Defendants are allegedly doing by failing to act on their

applications for sightseeing automobile licenses—Plaintiffs are entitled an opportunity to be heard at a

meaningful time and in a meaningful manner. See id. at 753.

       In general, “[t]here is no mechanical formula by which the adequacy of state procedures can be

determined. To the contrary, ‘due process is flexible and calls for such procedural protections as the

particular situation demands.’” Amsden v. Moran, 904 F.2d 748, 753 (1st Cir. 1990) (quoting Morrissey

v. Brewer, 408 U.S. 471, 481 (1972)). But, the issue before this court is not whether the procedure under

Rule 404 provides adequate process; instead, Plaintiffs allege that by refusing to act, Defendants have

deprived them any process whatsoever. See Amsden, 904 F.2d at 753 (“When a procedural due process

claim is advanced, the proper focus must be on the manner in which the state has acted: “how and when”

the alleged deprivation was effected.”). Plaintiffs allege that they filed their applications for the

automobile licenses in April 2015 and have yet to receive a response granting or denying their nine

applications or otherwise addressing their requests for an update about the status of those applications.

See Am. Compl. ¶¶ 31, 53, 56-61 [#46].

       Accordingly, Plaintiffs have alleged sufficient facts to sustain a claim under 42 U.S.C. § 1983

that Defendants have deprived them of their protected liberty interests without adequate procedural due

process.

           d. Equal Protection Claims

       In Counts III and IV of their First Amended Complaint, Plaintiffs assert a “class of one” equal

protection claim. Defendants argue that Plaintiffs have failed to show that the parties to whom they



                                                      13
             Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 14 of 18



compare themselves are similarly situated, and therefore Plaintiffs have failed to adequately allege an

equal protection violation. Opp’n to Mot. to Amend at 13 [#38] (citing Freeman v. Town of Hudson,

714 F.3d 29, 38 (1st Cir. 2013) (holding that class of one claims require “an extremely high degree of

similarity between [the plaintiffs] and the persons to whom they compare themselves.”)). Specifically,

Defendants point out that Plaintiffs’ stated comparators, Duck Tours, Inc., and Super Duck Tours, Inc.,

are existing companies applying for license renewals, not new companies applying for new licenses. Id.

Thus, say Defendants, the comparators do not have the necessary “high degree of similarity.” Id. (citing

Freeman, 714 F.3d at 38).

       To establish a “class of one” equal protection claim, a plaintiff must demonstrate that he or she

has been intentionally treated differently from other persons who are “similarly situated,” and that there

is “no rational basis” for this disparate treatment. Village of Willowbrook v. Olech, 528 U.S. 562, 564

(2000). The existence of a comparator is an essential element of such a claim, and plaintiffs must

demonstrate an “extremely high degree of similarity between themselves and the persons to whom they

compare themselves.” Snyder v. Gaudet, 756 F.3d 30, 34 (1st Cir. 2014) (quoting Cordi-Allen v.

Conlon, 494 F.3d 245, 250 (1st Cir. 2007) (holding that a “class of one” claim was unavailable to a

small business owner accused of violating a land use ordinance as his use of the building for

manufacturing was distinct from the prior owner’s use for an optometry practice)). “To determine

whether two or more entities are ‘similarly situated,’ we ask ‘whether a prudent person, looking

objectively at the incidents, would think them roughly equivalent and the protagonists similarly

situated.’” SBT Holdings, LLC v. Town of Westminster, 547 F.3d 28, 34 (1st Cir. 2008) (quoting

Barrington Cove Ltd. P’ship v. Rhode Island Hous. & Mortg. Fin. Corp., 246 F.3d 1, 8 (1st Cir. 2001)).

       Defendants assert that the present case is most directly comparable to Gianfrancesco v. Town of

Wrentham, in which the plaintiff alleged that the town subjected his tavern to a selective application and



                                                    14
              Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 15 of 18



enforcement of town regulations. See 712 F.3d 634, 636 (1st Cir. 2013). The plaintiff in that case

asserted that he was treated differently from other “similarly situated” tavern owners, in violation of his

right to equal protection. Id. at 639-40. The First Circuit held that the mere assertion without evidence of

how a comparator was similarly situated in a relevant manner to the challenged governmental action did

not establish a “class of one” claim. Id. at 640.

        Plaintiffs, on the other hand, argue that the most applicable comparison to the present case is

SBT Holdings, where developers of a condominium real estate project alleged that the town had

intentionally and wrongfully singled them out for enforcement of the town’s environmental regulations,

but did not take any enforcement actions against the purchasers of their property or the abutting property

owners. See 574 F.3d at 33. The plaintiffs in SBT Holdings claimed that they differed from the new

property owners only with respect to when they occupied the condominium units. Id. The court held that

this was an apt comparison as the defendants had no adequate basis for treating the plaintiffs differently

than the subsequent owners of the same properties. Id.

        In the present case, Plaintiffs assert that the applications for sightseeing automobile licenses for

new and existing companies were identical at the time Plaintiffs’ nine applications were first submitted,

and that the comparators—other amphibious touring companies—were required to provide the same

information as Plaintiffs. See Am. Compl. ¶¶ 50, 69-72 [#46]. Plaintiffs further allege that Defendants

do not require the existing companies to submit annually approved tour routes or provide social security

numbers, whereas this information is now being required from Plaintiffs. Id. ¶¶ 43, 49, 67, 69. Yet,

according to Plaintiffs, the applications for new and renewed sightseeing vehicle licenses submitted by

existing companies were and continue to be promptly acted upon, whereas Plaintiffs’ applications have

been left in limbo. Id. at ¶¶ 60, 71.




                                                     15
              Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 16 of 18



       As in SBT Holdings, the chief distinction cited by Defendants between Plaintiffs and their

comparators is the time at which the companies were formed: the comparators were existing companies

operating amphibious vehicles as of 2010 seeking new and renewal licenses, whereas Nautical Tours is a

new company seeking new licenses. See Opp’n to Mot. to Amend at 14 [#38]. But Defendants fail to

explain the relevance of this difference for purposes of the time necessary to review applications for

sightseeing automobile licenses, or whether or not to process those applications.

       Accordingly, for purposes relevant to the allegations in the Amended Complaint, Plaintiffs have

alleged sufficient facts to establish a “class of one” equal protection claim.

           e. Qualified Immunity

       Finally, Defendants argue that Lt. Lema is entitled to qualified immunity for claims brought

against him in his personal capacity (Counts II and IV) because Plaintiffs have failed to show that their

federal equal protection or due process rights were infringed. Moreover, even if Plaintiffs did show these

violations by Defendants’ failure to render a decision, the right to a decision was not clearly established

at the relevant time. Opp’n to Mot. to Amend at 16 [#38].

       To resolve a government official’s claim of qualified immunity, the court must determine

whether the plaintiff has alleged facts that make out a claim for a constitutional violation, and, if so,

determine whether that right was “clearly established” at the time of the defendant’s alleged misconduct.

Pearson v. Callahan, 555 U.S. 223, 232 (2009); see also Mitchell v. Miller, 790 F.3d 73, 77 (1st Cir.

2015). “The ‘clearly established’ inquiry, in turn, has two related aspects.” Rocket Learning, Inc. v.

Rivera-Sanchez, 715 F.3d 1, 9 (1st Cir. 2013). First, “the legal contours of the right in question” must be

so clear that “a reasonable officer would have understood that what he was doing violated the right.”

Mlodzinski v. Lewis, 648 F.3d 24, 32-33 (1st Cir. 2011); Snyder, 756 F.3d at 33 (quoting Ashcroft v. al-

Kidd, 563 U.S. 731, 741 (2011) (“[E]xisting precedent must have placed . . . beyond debate” that the



                                                     16
              Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 17 of 18



“particular conduct” under consideration violated that right.). Second, the “clearly established” inquiry

“must be undertaken in light of the specific context of the case, not as a broad general proposition.”

Rocket Learning, 715 F.3d at 9 (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004)). “The relevant,

dispositive inquiry in determining whether a right is clearly established is whether it would be clear to a

reasonable [official] that his conduct was unlawful in the situation he confronted.” Id. (alterations and

emphasis in original) (quoting Maldanado v. Fontanes, 568 F.3d 263, 269 (1st Cir. 2009)).

       As the court has previously stated, supra section III(c), Plaintiffs have adequately stated a claim

in Count II that Lt. Lema denied them procedural due process by refusing to process their sightseeing

automobile license applications. See Newman v. Massachusetts, 884 F.2d 19, 23 (1st Cir. 1989)

(“Notice and an opportunity to be heard have traditionally and consistently been held to be the essential

requisites of procedural due process.”). Although no court may have yet had an opportunity to rule on

the effect of the Inspector of Carriage’s failure to act under Rule 404, it is more than reasonable to infer

that Lt. Lema was reasonably aware that stonewalling Plaintiffs’ completed applications by failing to

take any action deprived Plaintiffs of the procedural notice and opportunity to be heard that due process

demands. See, e.g. Eves v. LePage, No. 16-1492, 2019 WL 2521731 at *16 (1st Cir. June 19, 2019) (“A

factually on-point precedent certainly helps in deciding what reasonable officials would know. But it’s

‘not necessary . . . that the very action in question has previously been held unlawful.’” (quoting Ziglar

v. Abbasi, 137 S. Ct. 1843, 1866 (2017))). The SJC made clear that Plaintiffs had a potential “remedy”

in judicial review of an adverse decision, and it is reasonable to conclude at this juncture that Lt. Lema

was aware that his failure to act would deprive Plaintiffs of this procedural process. See Nautical Tours,

Inc., 14 N.E.3d at 318.

       Similarly, the right to equal treatment of those similarly situated is clearly established, and a

reasonable police officer in Defendant Lema’s position would know that disparate treatment of similarly



                                                     17
                Case 1:18-cv-10677-IT Document 50 Filed 08/01/19 Page 18 of 18



situated applicants violates that right to equal protection. See, e.g., City of Cleburne v. Cleburne Living

Ctr., 473 U.S. 432, 439 (1985) (“The Equal Protection Clause of the Fourteenth Amendment commands

that no State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is

essentially a direction that all persons similarly situated should be treated alike.”). And, the court finds it

was clear to a reasonable officer in Lt. Lema’s role that processing applications for existing companies

but refusing to process the applications for similarly situated new companies, with no additional reason

for the differential treatment, violates that right to equal treatment. Lt. Lema fails to provide any reason

why an application for a new or renewed license from an existing company can be processed

immediately, whereas the exact same application form from a new company cannot be processed within

four years. See Am. Compl. ¶ 50 [#46].

          Taking all of Plaintiffs’ well-pled factual assertions as true, Lt. Lema has failed to establish that

he is entitled to qualified immunity from suit. See DiMarco-Zappa v. Cabanillas, 238 F.3d 25, 35-36 (1st

Cir. 2001) (because qualified immunity is an affirmative defense, defendant has the burden of proof).6

    IV.      Conclusion

          For the foregoing reasons, Defendants’ Motion to Dismiss First Amended Complaint [#37] is

DENIED.

          IT IS SO ORDERED.

Date: August 1, 2019                                             /s/ Indira Talwani
                                                                 United States District Judge


6
  Defendants again argued at the hearing on this motion that it was not clearly established that they had
to respond to Plaintiffs’ incomplete applications. But, again, the premise upon which Defendants rely,
that Plaintiffs’ applications were incomplete, is a factual dispute that must be viewed in the light most
favorable to Plaintiffs. As the facts surrounding the license application are developed through discovery,
it is possible that Lt. Lema will be able to re-raise the issue of qualified immunity at the summary
judgment stage. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (“Even if the plaintiff's complaint
adequately alleges the commission of acts that violated clearly established law, the defendant is entitled
to summary judgment if discovery fails to uncover evidence sufficient to create a genuine issue as to
whether the defendant in fact committed those acts.”).
                                                        18
